DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the valve device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-16, 19, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US 4,689,042) in view of Caffey et al. (US 2014/0074062).
With regard to claims 1 and 4, Sarnoff et al. teach a device for dispensing a substance, to a patient comprising a cylindrical first container containing the substance (Fig. 1 container 78 containing solid substance 108, Col. 5 lines 8-10), a second container containing a liquid (Fig. 1 container 76 containing liquid 104, Col. 5 lines 1-2), an injection device (Fig. 1 member 50), and 
With regard to claims 5 and 6, see attachment 90 and piston 106, containers 76 and 78 are parallel (Fig. 1).

With regard to claim 11, see septums 100 and 90 (Fig. 1).
With regard to claims 12, 13, and 24, see penetration via 70 and 64 when the containers are displaced (Fig. 2).
With regard to claim 14, see fluid connection in Fig. 2.
With regard to claim 15, alternatively Sarnoff et al. teach a valve can be used to control the flow (Fig. 5 member 264). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in the embodiment of claim 1, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. As combined the transfer means is considered as the portion of 242 that contains the fluid transfer passages and the attachment element is taken as the portion of the container which connects to the transfer component. 
With regard to claim 16, activating means 26 release the retention means 122 and the springs, at least 132 (see transition from Fig. 1 to Fig. 2).
With regard to claim 19, see housing 12 (Fig. 1), as combined with Caffey et al. this would be capable of being placed.
With regard to claim 20, as combined with Caffey et al. the puncture element is deployed through an opening in the housing which is in contact with the patient for insertion (Fig. 1E, [0078]). 

Claims 2, 3, 10, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US 4,689,042) in and Caffey et al. (US 2014/0074062) as applied to claim 1 above, and further in view of Hordum et al. (US 2011/0046456 A1).
With regard to claims 2 and 3, Sarnoff et al. and Caffey et al. teach a device substantially as claimed.  Sarnoff et al. and Caffey et al. do not teach first and second runners or a control element for operation of the puncture and indwelling cannula.  However, Hordum et al. teach an inserter for inserting a cannula connected to a pump (abstract) which ensures proper placement ([0004], [0005]) which includes a first and a second displaceably mounted runner, the first runner is connected to the puncture cannula (Fig. 9 member 51) and the second runner is connected to the indwelling cannula (Figs. 9 and 10 member 24), and the a injection device moreover comprises a control element which is movable over a predefined control range and which can be operatively connected to the first runner and the second runner in order to displace them (Fig. 9 member 38), the control member is pretensioned via a spring ([0084], [0085]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an insertion mechanism in Sarnoff et al. and Caffey et al. as in Hordum et al. as Hordum et al. teach this is beneficial for ensuring proper placement and preventing malfunction and would yield the same predictable result.
Regarding claim 10, as combined with Hordum et al. the spring is held in tension via locking at least at 28 which is released via movement of 11 (Fig. 9, [0083]-[0085], in 9B the spring is under a pre-tension, Fig. 9C 28 is released via 11, the spring and member 38 both move to the positions shown in 9D and 9E).
With regard to claims 21 and 22, member 38 has is a linearly displaceable carriage with cam carrier 39 (Fig. 9).
.

 
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US 4,689,042) in and Caffey et al. (US 2014/0074062) as applied to claim 16 above, and further in view of Dittrich (US 2014/0188050).
With regard to claims 17 and 18, alternatively Sarnoff et al. teach a valve can be used to control the flow (Fig. 5 member 264). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in the embodiment of claim 1, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. As combined the transfer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783